IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-80,425-01


EX PARTE DANIEL MARTINEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1183639D IN THE 371st  DISTRICT COURT

FROM TARRANT COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to thirty-five years' imprisonment. 
	On October 13, 2013, the trial court entered an order adopting the State's proposed findings
of fact and conclusions of law.  The trial court recommended that relief be denied.  This Court has
reviewed the record with respect to the allegations made by Applicant.  We adopt the trial court's
findings and conclusions of law, except for finding #2. Based upon the trial court's findings and
conclusions and our own review, we deny relief.

Filed: November 20, 2013
Do not publish